Title: To Benjamin Franklin from de Perygnon, 16 September 1778
From: Perygnon, —— de
To: Franklin, Benjamin


Monsieur
a Paris ce 16. 7bre. 1778
J’eus bien desiré vous exprimer verbalement combien je suis sensible à votre complaisance, mais ma maladie recule encore l’instant ou je pourrai jouir de cet honneur. Votre opinion en une matiere qui ne peut vous être inconnue mais Sacrée; c’est le plus heureux présage pour le succès d’une affaire bien intéressante. Votre bonté m’enhardit à vous supplier de m’accorder une nouvelle grace; je voudrois faire passer au Congrès l’arrêt du Conseil de St. Domingue qui demande un acte de notoriété de Philadelphie: j’ai divers expéditions de cette piece, ma reconnoïssance sera sans bornes, si vous daignés me permettre de vous les remettre afin de faire tenir au Congrès l’arrêt et le Mémoire et en recevoir l’acte de Notoriété.
Je ne prendrois pas cette liberté si la route ordinaire étoit parfaitement sûr, mais je n’ose esperer, que par votre entremise, cet acte de notorieté qui Seul jugera la Cause. Daignés pardonner mon importunité. Votre bonté, plus encore que l’importance de l’affaire en est l’excuse. Je Suis avec respect Monsieur, Votre très humble et très obéissant Serviteur
De Peyrignonchés M. De Chanceru,membre de la Société royale de medicinerue Ste. anne Butte St. Roch
 
Endorsed: De Pereygnon about a Marriage
